                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                             MISSOULA DIVISION




    JOANNA M. SNYDER,
                                                            CV 18-195-M-DLC-JCL
                          Plaintiff,

         vs.                                                 ORDER

    JILL ROSENTHAL and MARK
    HENKEL,

                          Defendants.

       United States Magistrate Judge Jeremiah C. Lynch entered his Order and

Findings and Recommendations in this case on December 6, 2018, recommending

that Plaintiff's complaint be dismissed with prejudice for failure to state a claim

upon which relief may be granted. (Doc. 4 at 3.) Plaintiff did not object to the

Findings and Recommendations and so has waived the right to de novo review

thereof. 1 28 U.S.C. § 636(b )(1 )(C). Absent objection, this Court reviews findings

and recommendations for clear error. United States v. Reyna-Tapia, 328 F.3d

1114, 1121 (9th Cir. 2003) (en bane); Thomas v. Arn, 474 U.S. 140, 149 (1985).

1
  Plaintiff did file a Motion to Leave to Amend/Correct Complaint wherein she requests "a 120
day leave to Amend/Correct" based upon physical difficulties arising from a lack of corrective
lenses and a problem with her dominant hand. (Doc. 6 at 1.) These problems have nothing to do
with the fact that Plaintiff has not and cannot state a claim entitling her to relief. Consequently,
this Motion will be denied. Additionally, the Motion does not address Judge Lynch's Order and
Findings and Recommendations in any way and, consequently, will not be construed as an
objection.
                                                -1-
Clear error exists if the Court is left with a "definite and firm conviction that a

mistake has been committed." United States v. Syrax, 235 F.3d 422, 427 (9th Cir.

2000) (citations omitted). Reviewing for clear error and finding none,

      IT IS ORDERED that Judge Lynch's Order and Findings and

Recommendations (Doc. 4) are ADOPTED IN FULL. Plaintiffs complaint is

DISMISSED WITH PREJUDICE for failure to state a claim on which relief may

be granted.

      IT IS FURTHER ORDERED that Plaintiffs Motion (Doc. 6) is DENIED.

      IT IS FURTHER ORDERED that the docket shall reflect that Plaintiffs

filing of this action counts as one strike pursuant to 28 U.S.C. § 1915(g).

      IT IS FURTHER ORDERED that the Court certifies, pursuant to Federal

Rule of Appellate Procedure 24(a)(4)(B), that any appeal from this disposition

would not be taken in good faith.

      DATED this     4~ day of January, 2019.




                                                Dana L. Christensen, Chief Judge
                                                United States District Court




                                          -2-
